Dismissed and Memorandum Opinion filed June 21, 2007







Dismissed
and Memorandum Opinion filed June 21, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO.
14-04-00424-CV
____________
 
GULF TECH SERVICES
CORPORATION, CCC FABRICACIONES Y CONSTRUCCIONES, S.A. DE C.V., and CORPORACION
DE INDUSTRIASE CONSTRUCCIONES, S.A. DE C.V., Appellants
 
V.
 
GABRIEL ANGEL
LOPEZ RIVERA, Appellee
 

 
On Appeal from the
190th District Court
Harris County,
Texas
Trial Court Cause
No. 99-36433
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 5, 2004.  Submission of this appeal
was scheduled for January 10, 2006.  On January 4, 2006, appellees filed an unopposed
motion to postpone oral argument so that the parties could finalize a
settlement agreement. The court granted the motion, removed the case from the
submission docket, and abated the appeal.  




On June
7, 2007,  the parties filed a joint motion to dismiss the cause and the appeal
because they have settled all matters in dispute in this appeal and the
underlying district court proceedings.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
we order the trial court=s judgment vacated, and both the appeal and the underlying
cause are ordered dismissed.  See Tex.
R. App. P. 43.2(e).
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
21, 2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.